DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McManigal et al (US 5,186,209).
Regarding claims 1-10 and 12-19, McManigal teaches (claims 1, 4, 6, 12, and 17) a flow and pressure stabilization device (fig. 1) comprising: a housing 11, 12 comprising a fluid inlet 17 and a fluid outlet 31; a first fluid chamber 22 within the housing and in fluid communication with the fluid inlet 17; a gas chamber 26 (the chamber 26 is seen as a gas chamber because the chamber can be vented by removing plug 40; ventilation is associated with a gas, i.e. air) within the housing; a deformable bladder (the diaphragm member 25 together with the chamber walls form a “bladder”) that separates the first fluid chamber from the gas chamber, the deformable bladder comprising a longitudinally protruding portion 24 shaped such that, when a pressure in the gas chamber is greater than a pressure in the first fluid chamber, the longitudinally protruding portion 24 .

    PNG
    media_image1.png
    421
    723
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McManigal et al (US 5,186,209), as applied to claims 1-10, 12-16, 18, and 19 above, in view Brice (US 9,915,957).
Regarding claims 11 and 20, McManigal teaches essentially all claimed features, but fails to disclose the wherein the housing is constructed from plastic.
Brice a flow and pressure stabilization device comprising: a housing 12 comprising a fluid inlet 18 and a fluid outlet 20. Brice teaches the housing 12 being constructed of plastic to withstand forces normally found in a gas regulator (col. 2, lines 64-66).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to employ in McManigal a housing made of plastic, as taught by Brice, for the purpose of providing a housing strong enough to withstand forces normally found in a gas regulator.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428.  The examiner can normally be reached on Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799